      Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 1 of 13
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                      December 23, 2020
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk

                                 HOUSTON DIVISION

TIMOTHY KLICK, et al,                            §
                                                 §
        Plaintiffs,                              §
VS.                                              §   CIVIL ACTION NO. 4:19-CV-1583 (lead case)
                                                 §   CIVIL ACTION NO. 4:19-CV-3032 (Aleem)
                                                 §   CIVIL ACTION NO. 4:19-CV-3033 (Sorey)
                                                 §
CENIKOR FOUNDATION,                              §

        Defendant.

                                 MEMORANDUM & ORDER

       Pending before the Court are Motions for Equitable Tolling which arise in two related

cases: Aleem v. Cenikor Foundation, No. 4:19-cv-3032, and Sorey v. Cenikor Foundation, No.

4:19-cv-3033. (Doc. 78; Sorey, Doc. 88.)1 These two cases, along with four others involving

similar claims against Defendant Cenikor Foundation (“Cenikor”), have been consolidated before

this Court for pretrial purposes under the first-filed Klick v. Cenikor Foundation, No. 4:19-cv-

1583. (Doc. 60.)

       In all cases, Plaintiffs seek to recover, under the Fair Labor Standards Act (“FLSA”),

minimum wage and overtime compensation from Cenikor for allegedly unpaid labor performed as

part of Cenikor’s substance abuse treatment program. At issue here, Plaintiffs Aleem and Sorey

have moved to equitably toll the FLSA statute of limitations for potential opt-in plaintiffs. After

considering the motions, briefing, oral arguments by parties, and applicable law, the Court

concludes that both motions should be granted.




1
 Plaintiff Aleem filed his Motion for Equitable Tolling in the lead-case Klick docket; Sorey filed
his Motion in the Sorey docket. The Court will refer to filings on the Klick docket as “(Doc. ##),”
and to filings in other dockets as, e.g., “(Aleem, Doc. ##)” or “(Sorey, Doc. ##).”
                                                 1
     Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 2 of 13




    I.      BACKGROUND

         The alleged facts in these cases arise from the time that Plaintiffs Aleem and Sorey spent

as participants in Cenikor’s substance abuse treatment program in Baton Rouge, Louisiana.

(Aleem, Doc. 1 ¶ 11; Sorey, Doc. 1 ¶ 15.) The relevant procedural histories of the two cases are as

follows.

         A. Procedural History of the Aleem Matter

         The lead case Klick, as well as the Aleem and Sorey cases, were all filed on May 1, 2019.

(See Doc. 1; Aleem, Doc. 1; Sorey, Doc. 1.) Less than two weeks later, on May 13, Aleem moved

for conditional certification of a FLSA collective. (Aleem, Doc. 8.) That motion remains pending

before this Court.2 On May 28, Cenikor moved for a 120-day extension of time to file its opposition

brief (Aleem, Doc. 20); the district judge granted a 14-day extension (Aleem, Doc. 24.). The parties

dispute whether this extension placed the deadline at June 14 (Aleem’s position) or June 17

(Cenikor’s position). In any event, on June 18, Cenikor requested clarification of the order granting

the extension or, in the alternative, moved for another extension of time to respond to the motion

for conditional certification. (Aleem, Doc. 30.) Cenikor’s grounds for the requested clarification

were that the district court had extended the deadline to respond to a similar motion in the Sorey




2
  The Court was unaware of the pending motion for conditional certification until these motions
for equitable tolling were filed, as they were filed pre-consolidation in dockets other than that of
the lead case. The Court held a telephonic hearing regarding the pending motions for conditional
certification on December 17, 2020. However, the previous day, Cenikor filed a Notice of
Supplemental Authority (Aleem, Doc. 69) challenging this Court’s subject-matter jurisdiction over
certain named and potential opt-in plaintiffs, based on the reasoning of a recently decided case in
the Northern District of Oklahoma. See Copeland v. C.A.A.I.R., Inc., No. 17-CV-564, 2020 WL
7265847 (N.D. Okla. Dec. 10, 2020) (dismissing claims by plaintiffs who attended residential
addiction-recovery program pursuant to state-court orders for lack of subject-matter jurisdiction
under the Rooker-Feldman doctrine). As such, the Court has deferred judgment on the motions for
conditional certification until Plaintiffs have an opportunity to respond and the Court decides the
scope of its jurisdiction in this case.
                                                 2
     Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 3 of 13




matter, and as such, that the same order also provided an extension of time in the Aleem matter. In

a June 19 order, the district judge clarified that the extension of time in the Sorey matter only

applied to that case and was pursuant to of a joint stipulation. (Aleem, Doc. 34.) The court did not

grant a further extension.

       Following a July 1, 2019 status conference in Aleem, Sorey, and a third related case, the

district court entered a minute entry stating: “Ruling on pending motions deferred until issuances

of Ruling on Motion to Transfer.” (Aleem, Doc. 43.) Cenikor argues that any pending (or past)

deadline it had to respond to Aleem’s motion for conditional certification was thereafter stayed

until the motion to transfer was resolved. Aleem disputes this interpretation of the minute entry,

arguing that it merely deferred a ruling on the motion for conditional certification but did not stay

the briefing schedule or deadlines. In any event, Cenikor ultimately filed its response on September

27, 2019 (Aleem, Doc. 55), and Aleem thereafter moved to stay briefing pending resolution of the

motion to consolidate (Aleem, Doc. 57). Briefing was completed in December 2019, and the cases

were transferred to and consolidated before this Court on February 25, 2020, under the lead case

Klick. (Aleem, Doc. 65.) On September 10, 2020, Aleem moved to equitably toll the FLSA statute

of limitations. (Doc. 78.)

       B. Procedural History of the Sorey Matter

       The procedural history of Sorey has a few minor differences. After filing his complaint on

May 1, Sorey filed his FLSA Step-One Notice (in other words, motion for conditional certification

under the Lusardi3 framework) on May 10 (Sorey, Doc. 12). However, the parties filed a joint

stipulation which tolled the statute of limitations through September 27, 2019 in exchange for




3
 Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987) (creating Lusardi two-step approach to
FLSA certification, which is widely used in the Southern District of Texas).
                                                 3
       Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 4 of 13




extending Defendant’s deadline to file a response to the motion until that date as well. (Sorey, Doc.

30.) Cenikor filed its response on September 27, 2019 (Sorey, Doc. 67), and briefing on the issue

of conditional certification concluded in January 2020. (Sorey, Doc. 76.) That motion also remains

pending before this Court. The case was consolidated under Klick on February 25, 2020. On

September 15, 2020, Sorey moved to equitably toll the FLSA statute of limitations. (Sorey, Doc.

88.)

         Finally, Cenikor represents that as of September 30, 2020, a total of 213 individuals have

filed notices of consent to opt into the consolidated cases. (Doc. 80 at 10.)

         On October 30, 2020, the Court heard oral argument on both Motions for Equitable Tolling.

   II.      LEGAL STANDARD

         FLSA contains a two-year statute of limitations for claims of unpaid wages, which is

extended to three years if a plaintiff proves that the defendant’s violation was “willful.” 29 U.S.C.

§ 255(a). The limitation period runs for each member of the FLSA collective until he or she signs

an individual opt-in form. Magana v. Shore Constr., LLC, No. 17-CV-1896, 2017 WL 2911353,

at *4 (E.D. La. July 6, 2017).

         Like all federal statutes of limitations, the limits in FLSA are subject to equitable tolling.

See Holmberg v. Armbrecht, 327 U.S. 392, 397 (1946). The litigant seeking equitable tolling must

establish two elements: “(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).

The plaintiff must show “reasonable diligence, not maximum feasible diligence, and an

extraordinary circumstance that derives from some external obstacle to timely filing . . . beyond

the plaintiff's control, not from self-inflicted delay.” Sandoz v. Cingular Wireless, L.L.C., 700 F.

App’x 317, 320 (5th Cir. 2017) (internal quotations and citations omitted).



                                                   4
     Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 5 of 13




           The Fifth Circuit has emphasized that equitable tolling is a “narrow exception” to be

“applied sparingly.” Phillips v. Leggett & Platt, Inc., 658 F.3d 452, 457 (5th Cir. 2011). At the

same time, whether to equitably toll a statute of limitations is a decision which rests in the

discretion of the district court, and courts must be “cautious not to apply the statute of limitations

too harshly.” United States v. Patterson, 211 F.3d 927, 931 (5th Cir. 2000). As one district judge

has observed: “Courts routinely grant equitable tolling in the FLSA collective action context to

avoid prejudice to actual or potential opt-in plaintiffs that can arise from the unique procedural

posture of collective actions under 29 U.S.C. § 216(b).” Antonio-Morales v. Bimbo’s Best Produce,

Inc., No. 8-CV-5105, 2009 WL 1591172, at *1 (E.D. La. Apr. 20, 2009) (collecting cases); see

also Shidler v. Alarm Sec. Grp., LLC, 919 F. Supp. 2d 827, 829–30 (S.D. Tex. 2012) (“Although

the Fifth Circuit has held that the doctrine of equitable tolling should generally be applied

sparingly, it has nonetheless consistently allowed the doctrine's application where a plaintiff has

acted diligently and the delay concerns extraordinary circumstances.”).

    III.      DISCUSSION

           Aleem seeks equitable tolling beginning on June 14, 2019,4 for “all individuals in the

proposed collective as defined in the Complaint, but who have not yet opted into this action.” (Doc.

78 at 1.) The Aleem collective is defined as: “All individuals who resided at the Cenikor

Foundation, Inc. facility in Baton Rouge, Louisiana, within the three years prior to the filing of the

Complaint, and who were assigned by Cenikor to work at third-party facilities but whose earnings




4
  In Aleem’s view, June 14, 2019 is the date Cenikor’s response to its motion for conditional
certification was due, given the district court’s grant of a 14-day extension to respond. In Cenikor’s
view, June 17, 2019 is the date, as the original response deadline to Cenikor’s motion for
conditional certification would have been June 3, and a 14-day extension would run through June
17. (Doc. 80 at 8 n.3.)
                                                  5
     Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 6 of 13




were kept, in whole or in part, by Cenikor.” (Aleem, Doc. 1 ¶ 32.)

        In Sorey, the parties previously stipulated to tolling the statute of limitations through

September 27, 2019. As such, Sorey seeks equitable tolling from September 27, 2019 until the

Court rules on the motions for conditional certification, for the proposed collective as defined in

the Complaint. The Sorey collective is defined as: “[A]ll residents of Defendant’s facilities in

Louisiana and Texas in the last three years who were required to perform work without pay.”

(Sorey, Doc. 1 ¶ 37.)

        At the December 17, 2020 hearing, counsel represented to the Court that the Aleem

collective is a strict subset of the Sorey collective.

    A. Diligently Pursuing Rights

        To warrant equitable tolling, a plaintiff must first show that he or she has been pursuing

his or her rights diligently. Both Aleem and Sorey have plainly made this showing here.

        Aleem filed a substantial motion for conditional certification, supported by numerous

affidavits, just twelve days after filing the complaint. Plaintiff Sorey filed a similarly well-

supported motion for conditional certification, also less than two weeks after filing the complaint.

District courts across the country including in the Southern District of Texas have found that such

prompt action demonstrates diligence on the part of a plaintiff warranting equitable tolling. See,

e.g., Shidler, 919 F. Supp. 2d at 830 (noting that the fact that the plaintiff “filed his original motion

for conditional certification less than a month after the initial pretrial conference” demonstrated

that “he [had] diligently pursued his action”); Felps v. Mewbourne Oil Co., 460 F. Supp. 3d 1232,

1239 (D.N.M. 2020) (“Plaintiff ‘diligently preserved’ his right to assert equitable tolling” by

“filing his original motion [for conditional certification] just over two months after commencing

his action.”); Brown v. AvalonBay Cmtys., Inc., No. CV 17-6897, 2019 WL 1507901, at *5, *14



                                                    6
     Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 7 of 13




(E.D.N.Y. Mar. 29, 2019) (finding that the plaintiffs had exercised diligence by filing a conditional

motion for certification pursuant to the court’s briefing schedule four months after filing an

amended complaint); Curless v. Great Am. Real Food Fast, Inc., 280 F.R.D. 429, 435 (S.D. Ill.

2012) (finding that the plaintiff diligently pursued her rights by filing a motion for conditional

certification promptly).

       In response, Cenikor directs the Court to a recent unpublished Fifth Circuit opinion Sandoz,

in which the court declined to equitably toll the FLSA statute of limitations. With respect to the

first prong, the court looked to whether the potential opt-in plaintiffs had exercised diligence in

the absence of notice of a FLSA offense, not whether the named plaintiff himself had exercised

diligence. Sandoz, 700 F. App’x at 320–21. However, the court also found that “timesheets and

paycheck memos that were available to all Cingular employees provided the information necessary

to trigger a duty to inquire” among the potential opt-in plaintiffs. Id. at 321. Thus, the situation in

Sandoz was materially different from the one present here, in which Plaintiffs allege that Cenikor

has told the individuals in its substance abuse rehabilitation program that they are in fact not

employees and that Cenikor owes them no obligation as an employer. (See Doc. 81 at 3.) As one

judge in the Southern District of Texas has put it, the “critical inquiry is . . . whether the plaintiff

knew his or her rights.” Simpson v. Nine Energy Servs., LLC, No. H-16-836, 2017 WL 879547, at

*2 (S.D. Tex. Mar. 6, 2017) (Rosenthal, C.J.). Here, unlike in Sandoz in which the employer-

employee relationship was explicit and unambiguous, the individuals who might otherwise have

opted into the proceeding are understandably potentially unaware of their status as employees, and

thus any lack of diligence on their part is excused or, in the very least, does not weigh against a

finding of equitable tolling.

       Moreover, in contrast to the dicta in the non-binding Sandoz opinion, district courts often



                                                   7
     Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 8 of 13




consider the diligence exercised by the plaintiff bringing the action rather than only or even

primarily the diligence (or lack thereof) of the potential opt-in plaintiffs. See, e.g., Shidler, 919 F.

Supp. 2d at 830 (granting equitable tolling on basis that the named plaintiff, not potential op-tin

plaintiffs, had diligently pursued action in light of promptly moving for conditional certification);

Felps, 460 F. Supp. 3d at 1239 (same); Brown, 2019 WL 1507901, at *5, *14 (same); Curless, 280

F.R.D. at 435 (same).

         Thus, Plaintiffs Aleem and Sorey, in promptly filing motions for conditional certification,

have acted diligently in pursuing their rights. Moreover, to the extent that potential opt-in plaintiffs

have a similar duty in certain circumstances under Sandoz, that duty is excused here given an

alleged lack of knowledge regarding their potential status as employees covered by FLSA.

   B. Extraordinary Circumstances

         Second, a plaintiff must show that extraordinary circumstances stood in the way of meeting

the statute of limitations. Both Aleem and Sorey have also made the requisite showing under this

prong.

         The two conditional motions for class certification have been pending for over 19 months

in this Court. This delay was due in part to the various motions for extensions of time that were

filed by Cenikor, in addition to the complex procedural history of the case (including numerous

motions to transfer, consolidate, and stay or otherwise modify discovery). Both the Aleem and

Sorey matters were transferred twice—first from Judge John W. deGravelles to Judge Brian A.

Jackson, who both preside in the Middle District of Louisiana, and second to this Court.

         Further, given the fact that the cases were consolidated under the lead case Klick, and the

motions for conditional certification were filed in the now-stayed Aleem and Sorey matters, the

Court was unaware of the pending motions until Plaintiffs moved for equitable tolling and as a



                                                   8
     Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 9 of 13




result did not act promptly on them. Finally, the COVID-19 pandemic has resulted in slowdowns

both in Court processes as well as in the ability of both parties’ counsel to conduct expeditious

discovery. Thus, through no fault of their own, Plaintiffs have waited over one-and-a-half years

for an answer on the motions for conditional certification, both of which were filed within two

weeks of the initial complaints.

       These factors, considered as a whole and especially in light of the pandemic, sufficiently

constitute extraordinary circumstances that warrant equitable tolling. In reaching this conclusion,

the Court is guided by the fundamental principle that potential plaintiffs “whose putative class

representatives are diligently and timely pursuing the claims should . . . not be penalized due to

the courts’ heavy dockets and understandable delays in rulings.” McGlone v. Contract Callers,

Inc., 867 F. Supp. 2d 438, 445 (S.D.N.Y. 2012); see also Sandoz, 700 F. App’x at 320 (noting that

the key is whether the extraordinary circumstances result from something other than the plaintiff’s

“self-inflicted delay”). Given this principle, it is unsurprising that district courts have held that

extreme procedural delay, especially delay of over one year where the plaintiff has exercised

diligence in pursuing his or her rights, may constitute such extraordinary circumstances. See, e.g.,

Koch v. Jerry W. Bailey Trucking, Inc., No. 1:14-CV-72, 2020 WL 5076792, at *10 (N.D. Ind.

Aug. 27, 2020) (finding that delay of fourteen months between motion for class certification and

eventual certification constitutes extraordinary circumstances); Baker v. Sunburst Consulting, Inc.,

No. CV 16-124, 2017 WL 3271727, at *5 (D. Mont. July 6, 2017) (finding that procedural delay

together with delay due to internal court processes warrants equitable tolling); Chime v. Peak Sec.

Plus, Inc., 137 F. Supp. 3d 183, 188 (finding that the “balance of equities requires granting

equitable tolling” given the plaintiff’s “steadfast due diligence” throughout the litigation).

       In response, Cenikor offers a few arguments, but they are ultimately to no avail. First,



                                                  9
    Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 10 of 13




Cenikor argues that the period of time taken to rule on a motion for conditional certification is not,

in and of itself, an extraordinary circumstance, nor are “routine litigation” tactics that may result

in procedural delay. See Sandoz, 700 F. App’x at 321. To be sure, “[c]ourts in the Fifth Circuit

regularly deny motions for equitable tolling when the only justification provided is the delay in

deciding a motion for conditional class certification.” English v. Tex. Farm Bureau Bus. Corp.,

No. 17-CV-323, 2019 WL 5191832, at *4 (W.D. Tex. Oct. 15, 2019) (emphasis added) (collecting

cases). But the cases Cenikor cites do not compel a finding against plaintiffs here. To start, the

delay in English and in every case cited therein was less than one year; here, the delay approaches

a year and a half. As detailed above, district courts have found it well within their discretion to

hold that procedural delay beyond a certain point simply can constitute extraordinary

circumstances. Moreover, courts have distinguished between court-induced delay that is due

entirely to “consideration of the conditional certification,” and court-induced delay that is

“unrelated to the certification itself.” Shidler, 919 F. Supp. 2d at 831. In the latter scenario—where

the delay is court-induced but due to some factor other than simply considering a motion for

certification—district courts have found extraordinary circumstances warranting equitable tolling.

Id. And such is the case here. The Court has not been simply considering the merits of the motions

for conditional certification for 19 months; rather, the combination of (1) pre-consolidation

briefing, including various motions to stay pending transfer and consolidation, motions for

extensions of time, and allegations (about which the Court expresses no opinion here) that Cenikor

untimely filed its responses to those motions, (2) the fact that the cases were consolidated under a

new lead case and thus the Court was simply unaware of the pending motions until recently, and

(3) the recently raised issue of this Court’s subject-matter jurisdiction (see Aleem, Doc. 69),




                                                 10
    Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 11 of 13




together reflect extraordinary delay wholly unrelated to the issue of certification itself.5 Finally,

unlike in English in which the district judge noted that the court’s “work was unaffected” by the

government shutdown (which Cenikor analogizes to the current pandemic), COVID-19

undoubtedly affected the Court’s work and parties’ general ability to conduct discovery. For these

reasons, the Court declines to follow the approach taken in English and other district court

decisions that have found mere procedural delay in deciding the issue of certification to not warrant

equitable tolling.

       Cenikor next argues that the fact that 213 notices of consent have been filed across the six

consolidated cases demonstrates the “relative ease” with which individuals have asserted their

claims. (Doc. 80 at 12.) But the Court agrees with Aleem and Sorey that that the fact that 213

individuals have filed consent across the six cases provides little evidence that all or even most

individuals in Cenikor’s programs were on notice, as the number of potential plaintiffs is much

larger (given that in just one of the Cenikor facilities, there were approximately 150 individuals in

residence at any given period of time, and the opt-in period is three years). And unlike in English,

2019 WL 5191832, at *2, in which “nothing prevented other [plaintiffs] from discovering or

asserting their claims,” or in Sandoz, 700 F. App’x at 321, in which the “timesheets and paycheck




5
  Cenikor argues that Shidler is inapposite, because in that case, (1) the defendant agreed to the
form of conditional certification, (2) the defendant agreed that the plaintiff had diligently pursued
his claims, and (3) the court sua sponte required further briefing on the issue of subject-matter
jurisdiction. (Doc. 80 at 9 n.7.) The Court disagrees. As to the first two points, the Court fails to
understand how a defendant’s agreement as to the form of certification and agreement as to
whether plaintiff has diligently pursued his claims materially affects the analysis of whether
extraordinary circumstances exist. As to the third point, the Court finds the situation in this case
analogous or at least similar enough to the situation in Shidler, in that the Court is currently
considering its subject-matter jurisdiction in this case. Moreover, various district courts in which
these now-consolidated cases were filed felt it prudent to address the a priori issue of consolidation
before addressing the issue of certification. Thus, issues unrelated to the issue of certification have
led, at least in part, to the delay here, which is similar to the situation in Shidler.
                                                  11
    Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 12 of 13




memos that were available to all . . . employees provided the information necessary to trigger a

duty to inquire,” the potential plaintiffs in these cases had good reason to be unaware of their

potential status as employees covered by FLSA given that they were not formally employed by

Cenikor, in the commonly understood or day-to-day sense of the word employment.6

       Ultimately, the decision whether to grant equitable tolling is within the discretion of the

district court, Patterson, 211 F.3d at 931, and it is one that inherently involves weighing the

equities at play. Here, Plaintiffs have diligently litigated this case and pursued their rights by

promptly filing motions for conditional certification, which were pending for over a year-and-a-

half for reasons unrelated to certification itself. To penalize potential plaintiffs under these

circumstances would be unfair. To echo the words of another district judge, “the combination of

the pandemic and the Court’s decisions regarding the structure of [the] litigation” together are

enough to warrant equitable tolling. See Baxter v. Burns & McDonnell Eng’g Co., No. CV 19-

3241, 2020 WL 4286828, at *3 (D. Md. July 27, 2020).

       Thus, in light of Plaintiffs’ diligence; the pandemic; the procedural complexities that

occupied the first nine months of litigation in this case including multiple stays, transfers, and

consolidation; the fact that the Court was unaware of the pending motions for conditional

certification until recently; the recently raised issue of this Court’s subject-matter jurisdiction; the

extraordinary length of delay; and the fact that many participants in Cenikor’s programs may be




6
  To be clear, the Court expresses no opinion as to whether Plaintiffs and potential opt-in plaintiffs
are or are not employees within the meaning of FLSA—that is an issue related to the merits of the
case, which is not currently before the Court. Rather, the Court simply makes the common-sense
observation that participants (or, to use Cenikor’s terminology, patients) in a substance abuse
treatment program may very well understand their relationship with that program as distinct from
that of employee and employer as commonly understood, notwithstanding whatever the law may
require.
                                                  12
    Case 4:19-cv-03033 Document 96 Filed on 12/23/20 in TXSD Page 13 of 13




understandably unaware of their status as potential plaintiffs in this litigation, the Court finds that

Plaintiffs have met their burden to warrant equitable tolling.

   C. The Date from Which the Statute Should be Equitably Tolled

         Finally, the Court concludes that tolling is warranted in the Aleem matter from the

requested date of June 14, 2019, and in Sorey from the requested date of September 27, 2019. As

to the Aleem matter, Aleem represents that June 14 is the date on which Cenikor’s response to the

Motion for Conditional Certification was due. Cenikor argues that the correct date is in fact June

17. The Court need not resolve this minor dispute, as district courts have granted equitable tolling

from an even earlier date—the date a plaintiff files his or her motion for conditional certification.

See, e.g., Chime, 137 F. Supp. 3d at 188. Thus, the Court grants Aleem’s request. And as to the

Sorey matter, the statute has already been tolled through September 27, 2019 pursuant to a joint

stipulation. Thus, the Court concludes that September 27 is the appropriate date from which further

tolling should occur.

   IV.      CONCLUSION

         For the foregoing reasons, the Motions for Equitable Tolling (Doc. 78; Sorey, Doc. 88) are

GRANTED. The statute of limitations as to the Aleem matter is tolled from June 14, 2019, and

the statute of limitations as to the Sorey matter is tolled from September 27, 2019.

         IT IS SO ORDERED.

         SIGNED at Houston, Texas, on December 23, 2020.




                                                       Hon. Keith P Ellison
                                                       U.S. District Judge



                                                  13
